NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit

PARALLEL NETWORKS, LLC,
Plaintiff-Appellant,

V.

ABERCROMBIE & FITCH CO.,
Defendant-Appellee,

AND

ASICS AMERICA CORPORATION, AMAZON.COM,
INC., BARNES & NOBLE, INC.,
BARNESANDNOBLE.COM, LLC, BRAIN BUSTERS,
LLC, BRAWN, LLC, CABELA’S, INC., CITIZEN
WATCH COMPANY OF AMERICA, INC., DELTA
AIRLINES, INC., DILLARD’S, INC., FLAIRVIEW
TRAVEL PTY LTD., FLIGHTBOOKERS LTD., IAC
SEARCH & MEDIA, INC., IP HOLDINGS, INC.,
ICONIX BRAND GROUP, INC., JAG FOOTVVEAR,
ACCESSORIES & RETAIL CORPORATION (ALSO
KNOWN AS JONES RETAIL CORPORATION),
MACY"S WEST STORES, INC., MACYS.COM, INC.,
NETFL[X, INC., ONESTOP INTERNET, INC.,
ORIENTAL TRADING COMPANY, INC., SUBARU
OF AMERICA, INC., SUNGLASS HUT TRADING,
LLC, TARGET CORPORATION, THE GOODYEAR
TIRE & RUBBER COMPANY, TRIPADVISOR LLC,
US AIRWAYS, INC., AND ZAPPOS RETAIL, INC.,
Defendants-Appellees,

PARALLEL NETWORKS V. A.BERCROMBIE 2

AND

ADIDAS AMERICA, INC.,
Defendant-Appellee,

AND

AEROPOSTALE, INC. AND RALPH LAUREN
MEDIA, LLC,
Defendants-Appellees,

AND

H-D MICHIGAN, INC. AND HARLEY-DAVIDSON,
INC.,
Defendants-Appellees,

AND

VOLKSWAGEN OF AMERICA INC. (NOW KNOWN
AS VOLKSWAGEN GROUP OF AMERICA),
BENTLEY MOTORS, INC., AND BENTLEY MOTORS
LTD.,

Defendants-Appellees,

AND

BRIGGS & STRATTON CORP.,
BRIGGS & STRATTON POWER PRODUCTS
GROUP, LLC, AND MOTOROLA MOBILITY, INC.,
Defendants-Appellees,

AND

BROOKS SPORTS, INC. AND RUSSELL BRANDS,
LLC,
Defendants-Appellees,
AND

COLDWATER CREEK, INC.,

3 PARALLEL NETWORKS V. ABERCROMBIE

Defendant-Appellee,

AND

HSN INTERACTIVE LLC AND HSN LP,
Defendants-Appellees,

AND

HAYNEEDLE, INC.,
Defendant-Appellee,

AND

J.C. PENNEY CORPORATION, INC., JUICY
COUTURE, INC., KMART CORPORATION, LIZ
CLAIBORNE, INC., NEW BALANCE ATHLETIC

SHOE, INC., NORDSTROM, INC., OFFICE DEPOT,
INC., PATAGONIA, INC., RECREATIONAL
EQUIPMENT, INC., SEARS BRANDS, LLC,

SEARS HOLDINGS CORPORATION, SEARS,

ROEBUCK AND CO., THE GAP, INC., \NILLIAMS-

SONOMA, INC., QVC, INC., AND VICTORIA’S

SECRET DIRECT BRAND MANAGEMENT, LLC,
Defendants-Appellees,

AND
JP MORGAN CHASE & CO.,

Defendant-Appellee,

AND
LG ELECTRONICS USA, INC.,

Defendant-Appellee,

AND

LOWE’S HOME CENTERS, INC.,
Defendant-Appellee,

PARALLEL NETWORKS V. ABERCROMBIE

AND

MAGHOUND ENTERPRISES, INC., TIME, INC.,
AND TOYOTA MOTOR SALES USA, INC.,
Defendants-Appellees,

AND
MAPQUEST, INC.,
Defendant-Appellee,
AND
NIKE, INC.,
Defendant-Appellee,
AND
NISSAN NORTH AMERICA, INC.,
Defendant-Appellee,
AND
SOUTHWEST AIRLINES CO.,
Defendant-Appellee,
AND
REDBOX AUTOMATED RETAIL, LLC,
Defendant-Appellee,
AND
STAPLES, INC.,
Defen.dant-Appellee,
AND

VF OUTDOOR, INC.,
Defendant-Appellee.

5 PARALLEL NETWORKS V. ABERCROMBIE

2012-1227

Appeal from the United States District Court for the
Eastern District of Texas in case no. 12-CV-O018, Chief
Judge Leonard Davis.

ON MOTION

ORDER

Victoria’s Secret Direct Brand Management, LLC
moves to withdraw John F. Ward and Michael J. Zinna
and to substitute Kenneth J. Jurek and John G. Bisbikis
as counse1.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted. The revised official caption is
reflected above. Kenneth J. Jurek and John G. Bisbikis
should promptly file new entries of appearance.

FoR THE COURT

 1 5 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: David R. Bennett, Esq. u_s_ggug'i':¢l)l|':§?p£pll_s FOR
John F_ sweeney Esq_ mer=ensmccncurr
Wi11iam H. Oldach, III, Esq. |“|AY '| 6 2[]12
JAN HDHBALY

CLERK

PARALLEL NETWORKS V. ABERCROMBIE

C. Erik Hawes, Esq.
Michae1 J. McKeon, Esq.
Gary J. Fischman, Esq.
Nathan W. Johnson, Esq.
Peter J. Brann, Esq.
Jason C. White, Esq.
Joseph R. Lanser, Esq.
John P. Passarelli, Esq.
Kenneth J. Jurek, Esq.

J ames Robert Arnett, II, Esq.
Steven M. Lieberman, Esq.
Phillip B. Philbin, Esq.
John M. Caracappa, Esq.
Vivian S. Kuo, Esq.
Christopher J. Renk, Esq.
Jeffrey S. Patt;erson, Esq.
Ramsey M. Al-Salam, Esq.
MaX Ciccarelli, Esq.
Gera1d C. Conley, Esq.
David G. Mangum, Esq.
John F. Ward, Esq.

s21